852 F.2d 569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon E. RODMAN, Plaintiff-Appellant,v.Maxine DALTON;  Christopher E. Veidt, Defendants-Appellees.
No. 88-3303.
United States Court of Appeals, Sixth Circuit.
July 3, 1988.
ORDER

1
This appeal is before the court upon review of the file and for consideration pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the appellant's April 5, 1988, notice of appeal from the order entered February 12, 1988, dismissing his 42 U.S.C. Sec. 1983 civil rights complaint was filed 22 days late.  Fed.R.App.P. 4(a) and 26(a).  However, the district court has authority to grant an extension of time since the notice of appeal was filed within thirty days after expiration of the appeals period.   Donlin v. Watkins, 814 F.2d 273, 276 n. 1 (6th Cir.1987);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 42 (6th Cir.1984) (per curiam).  The notice of appeal alleges excusable neglect and can be construed as a motion for extension of time.  Cf. Pryor v. Marshall, 717 F.2d 63 (6th Cir.1983).


3
It is ORDERED that the case be remanded to the district court for ruling on appellant's motion for extension of time for filing the notice of appeal.